Citation Nr: 0409526	
Decision Date: 04/13/04    Archive Date: 04/21/04

DOCKET NO.  02-17 753A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for reactive airway disease 
(claimed as breathing disorder). 

2.  Entitlement to an initial compensable disability rating for 
service-connected sinusitis. 


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

The Veteran-Appellant



ATTORNEY FOR THE BOARD

J. D. Parker, Counsel


INTRODUCTION

The veteran (also referred to as "appellant" or "claimant") served 
on active duty from March 1966 to March 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on 
appeal from a  rating decision issued in February 2002 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado, which denied service connection for reactive 
airway disease (claimed as a breathing disorder), and granted 
service connection for sinusitis and assigned a noncompensable 
initial rating.  In March 2002, the veteran entered notice of 
disagreement with the decision to deny service connection for 
reactive airway disease and with the initial noncompensable rating 
assigned for service-connected sinusitis; the RO issued a 
statement of the case in October 2002 addressing these issues; and 
the veteran entered a substantive appeal, on a VA Form 9, which 
was received in November 2002.  The veteran appeared and testified 
at a personal hearing in August 2003 via videoconference before 
the undersigned Veterans' Law Judge. 

The veteran also appealed the RO's February 2002 rating decision 
to deny service connection for post-traumatic stress disorder 
(PTSD).  During the appeal, however, in an October 2002 decision, 
the RO granted service connection for PTSD and assigned a 100 
percent initial disability rating.  As this benefit has been 
granted in full, the issue of entitlement to service connection 
for PTSD is no longer on appeal to the Board.  

In an August 2003 rating decision, the RO denied a claim for 
secondary service connection for hypertension.  The veteran was 
notified of this decision by letter issued on August 29, 2003.  
The record does not reflect that the veteran has submitted a 
notice of disagreement with this rating decision.  The Board may 
only exercise jurisdiction over an issue after an appellant has 
filed both a timely notice of disagreement to a rating decision 
denying the benefit sought, and a timely substantive appeal.  38 
U.S.C.A. § 7105 (West 2002); Roy v. Brown, 5 Vet. App. 554 (1993).  
Accordingly, the issue of entitlement to service connection for 
hypertension is not currently before the Board on appeal.


REMAND

Following a review of the record, the Board finds that the RO must 
ensure compliance with the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as 
amended at 38 U.S.C.A. § 5102, 5103, 5103A, 5107 (West 2002)), to 
include an enhanced duty on the part of VA to notify a claimant of 
the information and evidence necessary to substantiate a claim for 
VA benefits and which evidence, if any, the veteran is expected to 
obtain and submit, and which evidence will be obtained by VA.  See 
38 U.S.C.A. § 5103(a) and (b) (West 2002).  Also see Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The record does not 
reflect that the RO advised the veteran of the evidence received, 
or notified what evidence VA would obtain, or requested the 
veteran to provide information needed to identify and obtain 
records or evidence that would support his claims of entitlement 
to service connection for reactive airway disease (claimed as a 
breathing disorder) or entitlement to an initial compensable 
disability rating for service-connected sinusitis.  To ensure 
compliance with the notice provisions of the VCAA, these issues 
must be remanded to the RO.
 
In view of the foregoing, this case is REMANDED to the RO for the 
following:

1.  The RO should review the claims file and ensure that all 
notification and development actions required by 38 U.S.C.A. §§ 
5102, 5103, and 5103A (West 2002), are fully complied with and 
satisfied.  See also             38 C.F.R. § 3.159 (2003).  The RO 
should also notify the veteran of what evidence is required to 
substantiate the claims for service connection for reactive airway 
disease (claimed as a breathing disorder) and for an initial 
compensable disability rating for service-connected sinusitis, 
what evidence, if any, the veteran is to submit, and what evidence 
VA will obtain.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The RO should provide the veteran written notification 
specific to his claims of the impact of the notification 
requirements on his claims.  

2.  If any of the benefits sought on appeal remains denied, the 
appellant and his representative should be furnished a 
supplemental statement of the case and should be given the 
opportunity to respond thereto.  Thereafter, the case should be 
returned to the Board, if in order.    

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).




